COURT
OF APPEALS
                                       SECOND
DISTRICT OF TEXAS
                                                   FORT
WORTH
 
                                        NO.
2-07-068-CV
 
NINETEEN
EIGHTY‑NINE, LLC                                                APPELLANT
 
                                                   V.
 
CARL
C. ICAHN, CHELONIAN                                                 APPELLEES
SUBSIDIARY, LLC, ICAHN 
ASSOCIATES CORP., AND 
ICAHN
& CO., INC.                                                                              
                                                                                                        
                                               ----------
            FROM
THE 348TH DISTRICT COURT OF TARRANT COUNTY
                                               ----------
                  MEMORANDUM
OPINION[1]
AND JUDGMENT
                                               ----------
We have considered  AAppellant's  Unopposed Motion To Dismiss Appeal.@  It is the court=s
opinion that the motion should be granted; therefore, we dismiss the
appeal.  See TEX. R. APP. P.
42.1(a)(1), 43.2(f).
Costs of the appeal shall be paid by the party
incurring the same, for which let execution issue.  See Tex.
R. App. P. 43.4.
PER CURIAM
PANEL D:  LIVINGSTON, DAUPHINOT, and HOLMAN, JJ.  
 




DELIVERED:  April 5, 2007 





[1]See Tex. R. App. P. 47.4.